[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This is an action seeking injunctive relief wherein the plaintiff seeks to compel the Civil Service Commission of the City of Bridgeport and its director to reinstate his name on the eligibility list for Bridgeport police officers, and to prevent the Commission from preventing his continuation of the application process for such position.
The pleadings have been closed and the court heard testimony on the matter. The plaintiff had been disqualified for reasons stated by the commission as relating to a history of back problems and for giving false or misleading information.
The court, after hearing, finds that the Commission and its director acted within their authority and discretion, upon the information properly before them, in disqualifying the plaintiff upon the grounds stated and in removing his name from the list for Bridgeport police officers.
The issues are found in favor of the defendants, and judgment may enter denying injunctive relief, accordingly.
THE COURT MAIOCCO, JUDGE CT Page 495